              Case 2:19-cv-02055-RSL Document 34 Filed 01/15/21 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      HENRY TANG,
                                                               Cause No. C19-2055RSL
 9
                             Plaintiff,

10
                  v.                                           ORDER GRANTING MOTION TO
                                                               WITHDRAW AS COUNSEL
11
      CITY OF SEATTLE,

12
                             Defendant.

13

14
            This matter comes before the Court on the “Motion of Spencer Thal, Zachariah Thal, and
15

16   Vanguard Law to Withdraw as Attorneys for Plaintiff.” Dkt. # 29. Having reviewed the papers

17   submitted by the parties and plaintiff’s counsel, the Court finds as follows:
18          1. The requirements of LCR 83.2(b)(1) are satisfied, and the motion is GRANTED.
19
     Spencer Thal, Zachariah Thal, and Vanguard Law are no longer counsel of record in this matter.
20
     The Clerk of Court is directed to terminate counsel’s participation in this case and to include
21
     plaintiff’s address:
22

23          1904 NW Northgate Way
            Seattle WA 98125
24
            (206) 778-8098
25          emailboxht@gmail.com
26
     in the docket.
27

28   ORDER GRANTING MOTION TO WITHDRAW - 1
              Case 2:19-cv-02055-RSL Document 34 Filed 01/15/21 Page 2 of 2



 1          2. Plaintiff is now proceeding pro se in this litigation. He is nevertheless expected to
 2   follow the local civil rules of this district (found at
 3
     https://www.wawd.uscourts.gov/local-rules-and-orders) and the Federal Rules of Civil
 4
     Procedure. Plaintiff is advised that requests for relief from the Court must be in the form of a
 5

 6   motion and all declarations must be signed, dated, and made under penalty of perjury. See LCR 7

 7   and 10; 28 U.S.C. § 1746.
 8

 9
            Dated this 15th day of January, 2021.
10

11                                                Robert S. Lasnik
                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER GRANTING MOTION TO WITHDRAW - 2
